 Case: 1:16-cv-09573 Document #: 70 Filed: 03/11/19 Page 1 of 1 PageID #:1121

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Henry Hernandez
                                  Plaintiff,
v.                                                  Case No.: 1:16−cv−09573
                                                    Honorable Matthew F. Kennelly
Home Depot, U.S.A., Inc.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 11, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: The Court was
advised via its courtroom deputy clerk on today's date that the parties have reached a
settlement, subject to completing documentation. The Court advises that the trial date will
not be vacated until a stipulation for dismissal is submitted. However, the final pretrial
conference set for 3/13/2019 is vacated. The case is set for a status hearing on 3/13/2019
at 9:30 AM. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
